The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 20, 2014

                                   No. 04-13-00064-CR

                                     Donald AEKINS,
                                        Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                    From the 403rd District Court, Travis County, Texas
                           Trial Court No. D-1-DC-12-904056
                             Brenda Kennedy, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marilyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The court has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court